Judgment of the Supreme Court, New York County (Harold Rothwax, J.), rendered October 19, 1988, convicting defendant, after a jury trial, of grand larceny in the fourth degree and sentencing him to an indeterminate term of imprisonment of 2 to 4 years, unanimously affirmed.
Defendant was convicted after trial of stealing the complainant’s purse. After defendant accosted the victim, a good Samaritan intervened and captured defendant, who offered to return the complainant’s missing bag if he were released. Defendant also made statements to the police. Prior to trial, the prosecutor withdrew his CPL 710.30 notice, and advised the defense that he would seek to introduce the statements that defendant made to the civilians, and not those made to law enforcement officials.
On appeal, defendant argues that the prosecutor subverted his right to a suppression hearing. To the contrary, CPL 710.30 does not apply to statements made to civilian witnesses, nor did defendant seek suppression of these statements.
Defendant’s claim that the trial court unfairly marshaled the evidence is unpreserved. We also find no merit to defendant’s claim that the trial court abused its discretion in sentencing defendant to the maximum term. Concur—Murphy, P. J., Kupferman, Sullivan, Wallach and Rubin, JJ.